DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Imaoka et al. (US2002/0088757), Iijima (US6485547) and Maruno et al. (US2012/0312079) does not teach the device as recited, in particular “...controlling a liquid level in the expansion chamber with a control valve and a liquid level sensor, the liquid level sensor disposed within the expansion chamber; analyzing the slip stream sample and measuring a concentration of hydrogen gas within a headspace of the expansion chamber, and returning the slip stream sample to the cooling fluid stream,” when added to the other features claimed in independent Claim 1.

As per independent Claim 8, the prior art, Imaoka et al. (US2002/0088757), Maruno et al. (US2012/0312079) and Obara et al. (US4373379) does not teach the device as recited, in particular “...a liquid level sensor disposed within the expansion chamber; a control valve operable to maintain a liquid level in the expansion chamber; a hydrogen detector disposed within the expansion chamber, the hydrogen detector being operable to quantify a concentration of hydrogen in the slip stream before the slip stream is returned to the cooling fluid stream; and an alarm,” when added to the other features claimed in independent Claim 8.
As per independent Claim 15, the prior art, Imaoka et al. (US2002/0088757), Iijima (US6485547) and Maruno et al. (US2012/0312079) does not teach the device as recited, in particular “...a liquid level sensor disposed within the expansion chamber; a control valve operable to maintain a liquid level in the expansion chamber; and a hydrogen detector disposed in a headspace within the expansion chamber, wherein the hydrogen detector is operable to quantify a concentration of hydrogen in the slip stream before the slip stream is returned to the cooling fluid stream,” when added to the other features claimed in independent Claim 15.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763